OWEN, Judge.
Manslaughter by culpable negligence, proscribed by Section 782.07, F.S.1967, F.S.A., is a felony under the definition of Section 775.08, F.S.1967, F.S.A., because it can be punished by imprisonment *150in the state prison. Griffin v. State, Fla. App. 1969, 217 So.2d 893; cf. Brown v. State, Fourth District Court of Appeal, Case No. 2841, opinion filed February 12, 1970. Since it is a felony (rather than a misdemeanor as contended by relator), the Court of Record of Brevard County does have jurisdiction and the writ of prohibition sought against the respondent, as judge of that court, is denied.
REED, J., concurs.
McCAIN, J., dissents, without opinion.